DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restrictions
2.	Per Applicants' response dated 06/10/2022, an election was made without traverse to prosecute Group II, claims 4-11. Claims 1-3 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. The requirement is deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. 	Claims 4 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by TOKISAKI et al. (JP 2014155406 A, machine translation of English).
	Regarding claim 4, TOKISAKI discloses a wiper motor comprising: an electrically conductive housing (15, e.g., made of aluminum alloy) in which a speed reduction mechanism (14) is housed (Fig. 3); a motor body housed within a yoke (16a) joined to the housing (Fig. 3) and including a power (72) supply terminal (e.g., 25a) that contacts a commutator (73) so as to supply electric power to a rotor (Figs. 3 and 13: “… the current of the power supply 72 , and flows into the housing 15 via the terminal 25e, the brush 26c, 26d, terminal 43 , terminal 25c, 25d, a contact plate 47 , the armature shaft 17a of the electric motor 13 rotates”), and including a brush (26c, 26d) that includes a ground terminal (e.g., 26f) having one end in contact with the commutator (73) and another end connected to an electrically conductive partitioning wall (e.g., 19) of the housing that covers an opening in the yoke (Fig. 3); a bulge (e.g., portion of the support wall 19 which supports the outer race of the bearing 17e) provided at the partitioning wall (Fig. 3) so as to retain a bearing (17e) of a rotation shaft of the motor body (“Stopper 20 is plugged into the mounting groove 19c. … In this way , sandwiched by the bearing 17e and the supporting wall 19 and the stopper 20 , and is positioned and fixed in the direction of the armature shaft 17a is along the axis A”); a power supply line configured to supply electric power to the power supply terminal (Fig. 13); and a ground line connected to the bulge and to ground (via the housing 15; see Figs. 3 and 13).  
	Regarding claim 8, TOKISAKI discloses: wherein one end of the ground line is formed so as to sandwich a side face of the bulge (Figs. 3, 8 and 13 and related text).  
 
Allowable Subject Matter
5.	Claims 5-7 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
6.	The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for the allowance of claims 5-7 is the inclusion of the limitation that wherein: the bulge includes a lip configured to anchor a terminal by sandwiching the terminal; and one end of the ground line is formed so as to be anchored to the lip.  It is this limitation found in each of the claims, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 9-11 is the inclusion of the limitation that wherein: the bulge includes a protrusion; and one end of the ground line is formed so as to contact an apex portion and a side face of the protrusion.  It is this limitation found in each of the claims, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.

Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837